DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-6, 8, 10-16, 18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Barkley et al., US 8990305 B2. Barkley teaches selecting a client to be a replacement service based on capabilities of the clients and based on determining the current service is not performing task. Barkley also teaches that different clients are capable of being assigned different tasks for the current service. Barkley does not teach the replacing the service before the service leaves the network. The second closest prior art reference is Nilsson, US 9318003 B2. Nilsson teaches using priority information to determine the order for a plurality of clients to perform tasks to replace a service. The combination of Barkley and Nilsson does not teach that using a list for replacing the current service based on corresponding service task and a different list for replacing the current service based on a corresponding different service task to replace the current service with replacement client and a different replacement client. Where different clients are selected to replace the current service based on the service task associated with the respective list before the current service leaves the network as recited in the claims.
The independent claims 2, 12, and 22 are allowable over the prior art of record because the prior art fails to reach and suggest selecting a client of a plurality of clients to perform a 
The dependent claims are allowable for the incorporating the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/             Primary Examiner, Art Unit 2452